MacIntyre, J.
The affidavit of justification (stating the financial worth of Jordan & Garner) does not invalidate the bond; but, construing the bond together with the affidavit, the judge was authorized to find that the only persons who undertook to sign the certiorari bond as security were Jordan & Garner (whose name imports a partnership), and that B. H. Cleveland signed the name of Jordan & Garner as their agent. The authority of the agent of the partnership, signing the bond as security, should expressly appear. No' such authority appears in this case. Harwell v. Marshall, 125 Ga. 451 (54 S. E. 93); Southern Express Co. v. Wheeler, 72 Ga. 210; American National Insurance Co. v. Jordan, 26 Ga. App. 320 (105 S. E. 852). The court, therefore, properly dismissed the certiorari.

Judgment affirmed.


Broyles, O. J., concurs. Guerry, J., dissents.

(See Chiles v. Atlanta, infra.)